PER CURIAM.
Charles Jernigan appeals the revocation of his probation for nine violations. We affirm the revocation but remand for correction of the written revocation order. The trial court did not find that Jernigan violated condition (6) of his probation; however, the written order of revocation listed condition (6) as one of the bases for revocation. It is well-settled that the written order of revocation must conform to the oral pronouncements made at the revocation hearing. See Williams v. State, 764 So.2d 757, 758 (Fla. 2d DCA 2000). Accordingly, we remand with directions that the order of revocation be corrected to conform to the trial court’s oral pronouncement.
Affirmed in part; remanded with directions.
FULMER, SILBERMAN, and KELLY, JJ., Concur.